DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air holding part” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: applicant’s specification provides no proper antecedent basis for “an air holding part” as recited in claim 10.
Claim Objections
Claim 11 objected to because of the following informalities:  Line 5 recites “…formed facing the the first end face…” however for grammatical clarity this should read --…formed facing the first end face…--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “coupling part,” “first connecting part” and “second connecting part” in claims 1 and 2 and “air holding part” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “wherein the electrostatic coating device further comprises an air holding part configured to hold air inside of an air holding space formed between the first path and the second path” however applicant’s disclosure does not appear to describe any corresponding structure for the “air holding part” as claimed. Page 9 of applicant’s remarks state that the figure 9 and paragraphs 80-85, 112 and 113 all provide basis for the claimed features of new claims 10 and 11, however, neither figure 9 nor paragraphs 80-85, 112 and 113 make reference to an “air holding part” as claimed.
Claim 11 is also rejected under 35 USC 112(a) due to being dependent from claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim limitation “air holding part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No disclosure could be found linking any structure to an “air holding part” as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 11 is also rejected under 35 USC 112(b) due to being dependent from claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub No 2009/0078801 A1) in view of Nagai (US Pat No 7,617,997 B2).
Re claim 1, Takahashi et al. show an electrostatic coating device (Figs. 2-5) comprising: 
a body part (10);
a head part (20);
a coupling part (as per applicant’s specification, paragraph 0044 - disclosed as a coupling ring and the surface-butting of an end face for the head; Takahashi shows a coupling ring, Fig. 2, 50, as well as an end face of the body, Fig. 3, 43, and an end face of the head, Fig. 5, 20) that couples the body part and the head part;
a first path (left half of 433/201) disposed to span the body part and the head part, through which a first fluid is fed, and to which predetermined voltage is applied (41; paragraph 0043);
a second path (right half of 433/201) disposed to span the body part and the head part, through which a second fluid is fed;
a cylindrical cascade (41) arranged across the body part (10) and the head part (20) so that a leading end side of the cascade is arranged to project from a center of a leading end face of a leading-end flanged part (434) of the body part (10) along an axial direction of the body part (10);
wherein the first path (left half of 433/201) and the second path (right half of 433/201) are arranged adjacent to each other.
Takahashi et al. does not teach the second path is grounded to earth or a conductive part that is at least partially disposed inside of the body part in a manner that the conductive part is arranged around a periphery of the cascade, so as to electrically connect the first path and the second path.
However, Nagai shows an electrostatic coating system including a body part (Fig. 5, 2), a head part (5), a first path (42/43) through which a first fluid is fed, and to which high 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the first path and second path of Takahashi et al. electrically connected as taught by Nagai to allow for a way to measure and further control the voltage and current across the system (Nagai – abstract).
Re claim 2, Takahashi et al. as modified by Nagai show wherein the first path includes:
a body-side first path (Takahashi – Fig. 5, left half of 433) disposed at a side of the body part;
a head-side first path (Takahashi – left half of 201) disposed at a side of the head part; and
a first connecting part (disclosed in applicant's specification, paragraphs 0038 & 0043, as the body-side couplers and o-ring parts; for which Takahashi shows body-side couplers, Fig. 5, surrounding 433 and o-ring parts, Fig. 5, 204) disposed at the coupling part, and connecting the body-side first path and the head-side first path;
wherein the second path includes:
a body-side second path (Takahashi – right half of 433) disposed at a side of the body part ;
a head-side second path (Takahashi - right half of 201) disposed at a side of the head part; and
a second connecting part (disclosed in applicant's specification; paragraphs 0038 & 0043; as the body-side couplers and o-ring parts; for which Takahashi shows body-
wherein the coupling part has a surface-butting part configured by a first end face (Takahashi – visible upper surface of 10) that is the leading end face of the leading-end flanged part (Takahashi – 434) of the body part (Takahashi – 10) and a second end face (Takahashi – transparent but visible lower surface of 20) that is an end face of the head part (Takahashi – 20) abutting each other, and
wherein the conductive part (Nagai – Fig. 5, 40 shown arranged at the lower side of the body, opposite of the head in Nagai) is arranged so as not to be exposed at the first end face (Takahashi - visible upper surface of 10).
Re claim 3, Takahashi et al. as modified by Nagai show the conductive part has a conductor (Nagai – Fig. 5, 40) for electrically connecting the first path and the second path inside of the body part (Takahashi – Fig. 5, 10), thereby suppressing ground leakage (Nagai – col. 3, lines 11-18) from occurring at the surface-butting part that is formed by opposing the first end face and second end face.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub No 2009/0078801 A1) in view of Nagai (US Pat No 7,617,997 B2) and further in view of Hosoda et al. (US Pat No 6,742,722 B2).
Re claim 10, Takahashi et al. as modified by Nagai disclose all aspects of the claimed invention but do not teach an air holding part configured to hold air inside of an air holding space formed between the first path and the second path.
However Hosoda et al. show an electrostatic coating device (Figs. 2 & 4) including a body part (32) and a head part (12) and an air holding part (14) configured to hold air inside of an air holding space (26) formed between a first path (23) and a second path (34A).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the electrostatic coating device of 
Re claim 11, Takahashi et al. as modified by Nagai and Hosoda et al. show wherein the coupling part has a surface-butting part configured by a first end face (Takahashi – visible upper surface of 10) that is the leading end face of the leading-end flanged part (Takahashi – 434) of the body part (Takahashi – 10) and a second end face (Takahashi – transparent but visible lower surface of 20) that is an end face of the head part (Takahashi – 20) abutting each other,
wherein the air holding space (Hosoda – Fig. 4, 26) is formed facing the the first end face (Takahashi – upper surface of 10) or the second end face (Takahashi - lower surface of 20), and
wherein the electrostatic coating device further comprising:
a blowing port (Hosoda – 27) formed in the first end face or the second end face so as to supply the air into the surface-butting part (Hosoda – col. 11, lines 30-38), and
an exhaust port (Hosoda – 25) formed in the first end face or the second end face so as to discharge the air from the surface-butting part, so that all or part of air stagnating in the air holding space (Hosoda – 26) is substituted with new air (col. 11, lines 19-24).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the electrostatic coating device of Takahashi et al. as modified by Nagai include a blowing port and an exhaust port as taught by Hosoda et al. to create a firm grip between the head and the body part with suction force (Hosoda – col. 11, lines 27-28).
Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments, to begin applicant asserts that Nagai does not teach a cascade extending between the body part and the head part, however Takahashi .
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752